El Juez Presidente Señor del Toro,
emitió la opinión del tribunal»
Yersa este pleito sobre cobro de honorarios. Se recla-maron mil dólares. Se concedieron trescientos cincuenta. Y no conforme la parte demandada apeló, señalando en sn alegato la comisión de tres errores,
Por el primero de los errores se sostiene que la corte de distrito actuó sin jurisdicción por razón de la cuantía. El valor de los honorarios depende de muchas circunstancias y es algo difícil de fijar con absoluta certeza. El hecho de que los propios testigos del demandante los aprecia-*543ron entre trescientos y quinientos dólares, no es decisivo. Y el de que el propio demandante antes del pleito reclamara sólo trescientos dólares, tampoco. Una persona puede estar dispuesta a recibir gustosamente una suma menor del valor justo de sus servicios, pero si por negarse el deudor se ve obligada a reclamar por la vía judicial, puede exigir el total del valor justo. Y aquí el demandante alegó bajo jura-mento que sus servicios valían la suma de mil dólares y nada extravagante o manifiestamente improcedente, anali-zando la prueba de los servicios prestados, podemos ver en su actitud. Los casos de Hernández Mena v. Blanco, 22 D.P.R. 773, y otros de esta corte que se citan por el ape-lante no son, pues, aplicables.
Parece oportuno transcribir lo que sigue que tomamos de un estudio biográfico de Abraham Lincoln como abogado, por William Eleroy Curtis, que aparece en el tomo 5 de la obra ‘ ‘ G-reat American Lawyers, ’ ’ editada por William Draper Lewis. Dice así:
“Fué, sin embargo, la única vez que Lincoln acudió a la vía judicial en reclamación de honorarios, y las circunstancias fueron las siguientes: El Ferrocarril Central de Illinois (Illinois Central Railroad) por su carta constitucional estaba exento de taxaeión a condi-ción de pagar en la tesorería del estado el siete por ciento de sus in-gresos brutos. Los funcionarios del Condado de Mclean sostenían que la legislatura del estado no tenía facultad para eximir o exo-nerar del- pago de contribuciones del condado y establecieron una acción contra la compañía para compelerla al pago. Lincoln defen-día a la compañía, ganó el caso y presentó una cuenta de honorarios por dos mil dólares. Un oficial del ferrocarril, cuyo nombre se ha olvidado, rehusó verificar el pago por el fundamento de que era tanto como lo que cobraría un abogado de primer orden. Esto in-dignó de tal modo a Lincoln que retiró la cuenta original de hono-rarios, consultó a sus amigos profesionales y sometió luego otra por cinco mil dólares, acompañada de una nota suscrita por seis de los abogados más prominentes del estado en la que hacían constar su opinión de que los honorarios no eran excesivos. Como la compa-*544ñía todavía se negaba a pagar, Lincoln demandó y obtuvo sentencia a su favor por el importe total.”
El segundo error guarda relación con las declaraciones de tres abogados que se presentaron para apreciar el valor de los servicios. Claro es que la corte no viene obligada a aceptar la opinión del perito, pero ella es prueba competente para ayudarla en la formación de su juicio.
Se sostiene por el tercer error que la prueba demuestra que el demandante Rabia sido previamente compensado por sus servicios. No estamos conformes. La prueba demuestra que el demandante como abogado defendió los intereses de la demandada en Ponce en ciertos procedimientos seguidos ante un árbitro y ante la corte de distrito insular y reclamó y obtuvo el pago de esos servicios, y demuestra además que los servicios que aquí se reclaman se prestaron en cierto pleito en equidad entablado ante la Corte de Distrito dé los Estados Unidos en y para el Distrito de Puerto Rico.
La circunstancia de estar relacionada la cuestión susci-tada en la Corte Federal con alguna de las levantadas pre-viamente en la corte de distrito, es para ser considerada como seguramente lo fué por la coi’te sentenciadora para graduar la cuantía de los honorarios, ya que ella revela que el esfuerzo- mental en el .estudio previo tenía que ser me-nor, pero no puede alegarse que todo el esfuerzo estaba hecho. El demandante preparó la demanda' en equidad y siguió dirigiendo el caso hasta que se dictó la sentencia.
Y el hecho de que la gestión del demandante como abogado no fuera beneficiosa para la causa de la demandada y de los intereses que ésta representaba, no excluye la concesión de honorarios. Puede ser otra circunstancia a considerar para graduar la cuantía, pero en modo alguno destruye. el derecho a reclamar por un servicio prestado de buena fe, lealmente.'

Debe confirm-arse 1a sentencia recurrida.